NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


GLORIA Y. FOSTER,                           )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-2381
                                            )
BAYVIEW LOAN SERVICING                      )
LLC., A DELAWARE LIMITED                    )
LIABILITY COMPANY,                          )
substituted as plaintiff for                )
BANK OF AMERICA, N.A.,                      )
                                            )
              Appellees.                    )
                                            )

Opinion filed July 11, 2018.

Appeal from the Circuit Court for Polk
County; Glenn T. Shelby, Judge.

Gloria Y. Foster, pro se.

Matthew A. Ciccio, of Aldridge Pite, LLP,
Delray Beach, for Appellees.




PER CURIAM.


              Affirmed.

CRENSHAW, LUCAS, and ATKINSON, JJ., Concur.